DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 209 - 216, and 218 are rejected under 35 U.S.C. 103 as being obvious over US 2002/0037942 to Takashima, as evidenced by US 2017/0058075 to Kumar et al. and/or US 2016/0200855 to Casati et al.
Regarding Claims 1, 209 - 214, and 218.  Takashima teaches a polyurethane which is foamed (Abstract; Paragraphs 32 and 45), i.e. a foamed isocyanate-based polymer.  The polyurethane is derived from a reaction mixture comprising:
an isocyanate ingredient (Paragraph 13);
a polyol ingredient in an amount in parts by weight (Paragraphs 13 and 20), wherein the polyol may be a graft polyol or polyurea dispersion polyol (Paragraphs 15 and 16).  Kumar et al. provides evidence that graft polyols are polyols in which polymeric particles are dispersed in a polyol (Paragraph 79), i.e. a base polyol.  Casati et al. also provides evidence that polyurea dispersion polyols are polymer polyols in which polymer particles are dispersed (Paragraph 7);
a carbon powder in an amount in parts by weight (Takashima: Paragraphs 13 and 31).  The carbon powder is obtained by carbonization of wood or bamboo (Paragraph 28).  It is then the Office’s position that the carbon powder taught by Takashima is reasonably considered to correspond to “biomass-based carbonaceous particulate material”, which is defined in the instant specification as a carbonaceous material which may be obtained by carbonization of a lignocellulosic or cellulosic material (Paragraph 23).  Woods and bamboo are subsequently cited as examples of 
 a foaming/blowing agent (Paragraph 13).
Takashima teaches the carbon powder may have a particle diameter in the range of 0.01 to 1 micrometers (Paragraph 0045) but does not expressly specify how this particle diameter is measured.  This particle size range could possibly be a median size range, in which case it would correspond to the D50 particle size of the carbon powder which is substantially overlaps with the instantly claimed range of 0.2 to 6 micrometers.  This particle size range could also correspond to a lower limit (0.01 micrometers) and an upper limit (1 micrometer) for the size of all particles of the carbon powder; as both the lower and upper limit would be within the instantly claimed range, the D50 particle size would also be in the instantly claimed range.  Finally, the particle size range of 0.2 to 1 micrometers could correspond to an average particle size range.  In which case, the Office respectfully submits that it would have been obvious to a person of ordinary skill in the art to provide all carbon powder particles in Takashima et al. with a particle diameter of at least 0.01 micrometers and a maximum of 1 micrometers to achieve an average particle size in the disclosed range of 0.01 to 1 micrometers.  The motivation would have been that Takashima teaches it is difficult to prepare particles with diameters below 0.01 micrometers and to obtain the desired coloring effect with particles having diameters above 1 micrometer (Paragraph 0033).  Moreover, persons of 
Takashima is silent regarding the indentation force deflection of the foamed isocyanate-based polymer foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Takashima when modified in the manner proposed above teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties - i.e. a foamed isocyanate-based polymer having an indentation force deflection measured according to ASTM DM3574-11 which is within the instantly claimed percentage ranges of a foam prepared from an identical reaction mixture to said reaction mixture used to prepare said foamed isocyanate-based polymer except that the reaction mixture used to prepare the reference foam is free of biomass-based carbonaceous particulate material and comprises an amount in parts by weight of polymer particles which is equal to the sum of the amount in parts by weight of polymer particles and the amount in parts by weight of biomass-based carbonaceous particulate in said foamed isocyanate-based polymer - would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it 
Regarding Claims 215 and 216.  Takashima teaches the foamed isocyanate-based polymer defined in Claim 1 wherein the carbon powder is obtained by carbonization of wood or bamboo (Paragraph 28).  In the instant specification, woods and bamboo are cited as examples of suitable feedstock materials for the preparation of the biomass-based carbonaceous particulate material (Paragraph 24).  As the carbon powders in Takashima and the instant specification are prepared from the same feedstock materials, it is then reasonably expected that the carbon powder of Takashima has an organic carbon content and a hydrogen to carbon molar ratio in the instantly claimed ranges. 

Claims 217 and 219 are rejected under 35 U.S.C. 103 as being obvious over US 2002/0037942 to Takashima, as evidenced by US 2017/0058075 to Kumar et al. and/or US 2016/0200855 to Casati et al. – as applied to Claim 1 above – and further in view of US 5,254,597 to Horn et al.
Regarding Claim 217.  Takashima teaches the foamed isocyanate-based polymer defined in Claim 1 but is silent regarding the surface area of the carbon/charcoal powder.  However, Horn et al. also teaches a foam isocyanate-based polymer in which the charcoal included has a surface area calculated using the BET method of advantageously 500 to 2500 m2/g (Column 12, Lines 24 – 31).  Takashima and Horn et al. are analogous art as they are from the same field of endeavor, namely isocyanate-based polymers comprising carbon/charcoal powders.  Before the filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the charcoal powder in Takashima with a surface area in the aforementioned range disclosed by Horn et al.  The motivation would have been that Horn et al. teaches this surface area to be advantageous for the incorporation of charcoal powder in isocyanate-based foams (Column 12, Lines 24 – 31).  
Regarding Claim 219.  Takashima teaches the foamed isocyanate-based polymer defined in Claim 1 but is silent regarding the composition of the polymer particles which are dispersed in the base polyol of the polymer polyol.  However, Horn et al. specifically teaches the use of polymer polyols in which the dispersed polymer particles are based upon styrene and acrylonitrile (Column 7, Lines 26 – 37).  Before the filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide polymer particles based upon styrene and acrylonitrile as suggested by Horn et al. as the polymer particles in the polymer polyol  obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Horn et al. shows that polymer particles are based upon styrene and acrylonitrile are known in the art to be suitable polymer particles for dispersion in polymer polyols which are ultimately used in the preparation of polyurethane foams.

Claims 222 - 230 are rejected under 35 U.S.C. 103 as being obvious over US 2002/0037942 to Takashima, as evidenced by US 2017/0058075 to Kumar et al. and/or US 2016/0200855 to Casati et al.
Regarding Claims 222 – 228.  Takashima teaches a polyurethane which is foamed (Abstract; Paragraphs 32 and 45), i.e. a foamed isocyanate-based polymer.  The polyurethane is derived from a reaction mixture comprising:
an isocyanate ingredient (Paragraph 13);
a polyol ingredient in an amount in parts by weight (Paragraphs 13 and 20), wherein the polyol may be a graft polyol or polyurea dispersion polyol (Paragraphs 15 and 16).  Kumar et al. provides evidence that graft polyols are polyols in which polymeric particles are dispersed in a polyol (Paragraph 79), i.e. a base polyol.  Casati et 
a carbon powder in an amount in parts by weight (Takashima: Paragraphs 13 and 31).  The carbon powder is obtained by carbonization of wood or bamboo (Paragraph 28).  It is then the Office’s position that the carbon powder taught by Takashima is reasonably considered to correspond to “biomass-based carbonaceous particulate material”, which is defined in the instant specification as a carbonaceous material which may be obtained by carbonization of a lignocellulosic or cellulosic material (Paragraph 23).  Woods and bamboo are subsequently cited as examples of suitable feedstock materials (Paragraph 24), which are the same feedstock materials used in Takashima( Paragraph 23).  In embodiments of Takashima in which the carbon powder is obtained by carbonization of a lignocellulosic or cellulosic material, the percent modern carbon (pMC) of the particles determined according to ASTM D6866 will be 100% due to the fact that they are obtained exclusively from a biomass source; and
 a foaming/blowing agent (Paragraph 13).
Takashima teaches the carbon powder may have a particle diameter in the range of 0.01 to 1 micrometers (Paragraph 0045) but does not expressly specify how this particle diameter is measured.  This particle size range could possibly be a median size range, in which case it would correspond to the D50 particle size of the carbon powder 
Takashima is silent regarding the indentation force deflection of the foamed isocyanate-based polymer foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Takashima when modified in the manner proposed above teaches a product In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.   
Regarding Claims 229 and 230.  Takashima teaches the foamed isocyanate-based polymer defined in Claim 222 wherein the carbon powder is obtained by carbonization 

Claim 231 is rejected under 35 U.S.C. 103 as being obvious over US 2002/0037942 to Takashima, as evidenced by US 2017/0058075 to Kumar et al. and/or US 2016/0200855 to Casati et al. – as applied to Claim 222 above – and further in view of US 5,254,597 to Horn et al.
Regarding Claim 231.  Takashima teaches the foamed isocyanate-based polymer defined in Claim 222 but is silent regarding the surface area of the carbon/charcoal powder.  However, Horn et al. also teaches a foam isocyanate-based polymer in which the charcoal included has a surface area calculated using the BET method of advantageously 500 to 2500 m2/g (Column 12, Lines 24 – 31).  Before the filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the charcoal powder in Takashima with a surface area in the aforementioned range disclosed by Horn et al.  The motivation would have been that 

Response to Arguments
Applicant's arguments filed November 11, 2020 have been fully considered and are persuasive with respect to secondary reference US 2016/0053078 to Dubey et al.  Rejections in view of this rejection have been withdrawn.  All other arguments have been considered but they are not persuasive because:
A) Applicant argues that Takashima discloses the carbon powder may be a biomass-based carbonaceous particulate material or carbon powder derived from petroleum sources.  Applicant also argues that Takashima is concerned with carbon powder having a wide scope of particle diameter.
However, it has been held that prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. (MPEP 2143(I)) It is acknowledged that Takashima discloses alternative embodiments in which the carbon powder is derived from petroleum sources and/or has a diameter outside the instantly claimed range.  This does not, however, constitute a teaching way from the relied upon embodiments of Takashima in which the carbon powder is a biomass-based carbonaceous particulate material and has a particle size in the range of 0.01 to 1 micrometers.
B) Applicant argues that Takashima does not expressly teach the D50 particle size of the carbon powder.  Upon further consideration of the reference, it is the Office’s 
As discussed in the new grounds of rejection under 35 U.S.C. 103 above, Takashima does teach the carbon powder may have a particle diameter in the range of 0.01 to 1 micrometers (Paragraph 0045) but does not expressly specify how this particle diameter is measured.  This particle size range could possibly be a median size range, in which case it would correspond to the D50 particle size of the carbon powder which is substantially overlaps with the instantly claimed range of 0.2 to 6 micrometers.  This particle size range could also correspond to a lower limit (0.01 micrometers) and an upper limit (1 micrometer) for the size of all particles of the carbon powder; as both the lower and upper limit would be within the instantly claimed range, the D50 particle size would also be in the instantly claimed range.  Finally, the particle size range of 0.2 to 1 micrometers could correspond to an average particle size range.  In which case, the Office respectfully submits that it would have been obvious to a person of ordinary skill in the art to provide all carbon powder particles in Takashima et al. with a particle diameter of at least 0.01 micrometers and a maximum of 1 micrometers to achieve an average particle size in the disclosed range of 0.01 to 1 micrometers.  The motivation would have been that Takashima teaches it is difficult to prepare particles with diameters below 0.01 micrometers and to obtain the desired coloring effect with particles having diameters above 1 micrometer (Paragraph 0033).  Moreover, persons of 
C) In response to applicant's argument that applicant has discovered a biomass-based carbonaceous material may be used to partially of fully displace the use of polymer particles conventionally used to build load in foamed isocyanate-based polymers, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764